Citation Nr: 0215325	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  97-33 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for chronic residuals of 
shell fragment wounds (SFWs) of the right shoulder, arm and 
elbow with arthritis.

(The issues of entitlement to service connection for 
residuals of SFWs of the cervical spine (claimed as back 
disability), and a total disability rating for compensation 
purposes on the basis of on individual unemployability (TDIU) 
are the subjects of a future decision.) 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970. 

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from a Department of Veterans Affairs (VA) 
Regional Office rating decision dated in December 1996.  
During the course of the appeal the veteran clarified that he 
was claiming service connection for a right upper extremity 
disability based on SFWs in service and not his left upper 
extremity.

The veteran provided oral testimony before a Hearing Officer 
at the RO in May 1998, a transcript of which has been 
associated with the claims file.

In August 2002 the veteran's representative provided oral 
testimony on his behalf before the undersigned Member of the 
Board of Veterans' Appeals (Board) sitting at the RO.  The 
transcript has been associated with the claims file. 

The Board is undertaking additional development on the issues 
of entitlement to service connection for residuals of SFWs of 
the cervical spine (claimed as back disability) and 
entitlement to a TDIU pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing such issues. 


FINDING OF FACT

The probative, competent medical evidence with diagnostic 
work-up shows that chronic residuals of SFWs of the right 
shoulder, arm and elbow with arthritis are not shown to 
exist; nor was arthritis demonstrated to compensable degree 
during the first post service year. 


CONCLUSION OF LAW

Chronic residuals of SFWs of the right shoulder, arm and 
elbow with arthritis were not incurred in or aggravated by 
active service; nor may be arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5107 (West 1991 and Supp. 2002); 38 C.F.R. §§ 
3.303(b)(d), 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran had combat duty in the Republic of Vietnam from 
April 1969 to March 1970.  His awards and decorations include 
the Purple Heart for unspecified wounds incurred on May 12, 
1969.

A review of his service medical records and a report of a 
March 1970 physical examination for separation purposes is 
silent for SFWs of the right shoulder, arm and elbow with 
arthritis or associated residuals.  Orthopedic, neurologic 
and skin evaluations of the right upper extremity were 
normal.  No pertinent scarring s was noted.  A Report of 
Medical History undertaken at that time shows that he denied 
having any right upper extremity problems.  

A June 1984 VA outpatient clinical record shows treatment for 
right shoulder and arm pain radiating to the hand with 
numbness in the fingers.

August 1984 VA hospital records refer to treatment of 
herniated nucleus pulposus of the cervical spine at C6-7.  
The veteran reported an eight week history of severe shoulder 
and neck pain on the right side that radiated down the right 
arm.  He also noted having numbing and tingling sensations in 
the second and third digits of the right hand.  No history of 
recent trauma was noted.  He was a brick-layer by occupation.  
He wore a neck brace.  He underwent anterior cervical 
diskectomy at C6-7.  

In February 1996, the veteran filed a claim of entitlement to 
service connection for residuals of SFWs of the right upper 
extremity with arthritis.

A March 1996 VA x-ray report showed moderate/lower cervical 
spine hypertrophic degenerative changes associated with mild 
to moderate neural foraminal narrowing and status post C6-7 
spinal fusion.  

A May 1998 VA outpatient clinical record shows treatment for 
complaints of right elbow pain and weakness with  numbness in 
the fingers of the right hand.  The veteran attributed his 
right arm symptoms to an injury in service.  It was noted 
that an x-ray of the right elbow at that time revealed mild 
degenerative arthritis.  

In May 1998 the veteran attended a hearing before a hearing 
officer at the RO.  The hearing transcript (T.) is on file.  
He reported having been wounded primarily in the right upper 
extremity in Vietnam for which he received the Purple Heart.  
T-4.  He noted that he was treated by a medic for shrapnel 
wounds as opposed to having inpatient care.  T-5.  Upon his 
return from Vietnam, he was not provided an adequate physical 
no examination of any type and no doctor asked if he was 
having right upper extremity problems.  T5-6.  Following 
service he returned to his preservice construction trade of 
bricklayer.  T-6.  Reportedly VA medical personnel related 
his right upper extremity symptoms to a disc problem.  T-10. 

A June 1998 VA orthopedic examination report shows the 
veteran with history of SFWs of the right shoulder, right 
elbow and back.  Following an objective evaluation, diagnosis 
was history of SFWs of the right upper extremity, shoulder 
and elbow with foreign body in the right upper extremity, 
rule out arthritis of the right shoulder and right elbow.  

A June 1998 VA x-ray report shows grossly normal right 
humerus and elbow.  

A subsequent June 1998 orthopedic examination addendum shows 
that x-rays of the right shoulder and elbow failed to show 
retained foreign body shrapnel of the right shoulder and 
right elbow.  Also, the x-rays failed to show arthritis of 
the right shoulder and elbow.   

A June 1998 VA neurological clinical record noted the veteran 
with a history of SFWs of the right shoulder, elbow and back.  
He complained of numbness of the right 5th finger along the 
lateral aspect of the right forearm and arm.  He complained 
of weakness of the right hand, forearm and right triceps 
area.  Following an objective evaluation the diagnosis was 
SFW of the right shoulder and right elbow with resultant 
numbness and weakness of the right hand.  

A June 1998 VA muscle examination noted the veteran with a 
history of SFW of the right shoulder, right elbow and back.  
It was noted that he had muscle weakness of the right arm, 
forearm and right hand.  He had no muscular pain but 
complained of joint pain in the right shoulder and elbow 
areas.  Diagnosis was SFW with weakness of the muscles of the 
right upper extremity.  

A June 1998 VA scar examination revealed a history of 
multiple scars of the right forearm, right posterior forearm 
right intrascapular area and right arm, lower aspect. The 
examiner described the residual SFWs scars as painless.  

An August 1998 VA orthopedic clinical record shows the 
veteran as status post shrapnel injury in Vietnam in 1969 in 
the right proximal forearm and upper arm.  

It was noted that he had numbness in the little finger the 
whole time with increase in severity.  Also, that he had pain 
in the lateral epicondyle region of the elbow  for almost 30 
years.  

A September 1998 VA clinical record shows that the veteran's 
right shoulder, elbow, humerus and scapular x-rays did not 
show any retained foreign bodies or arthritis.

A March 1999 VA orthopedic examination report shows the 
medical examiner did not have access to the veteran's claims 
file.  (This medical examiner was also the same VA staff 
physician who had conducted previous VA orthopedic, 
neurologic, muscle and scar evaluations attributing the 
veteran's right upper extremity symptoms to a claimed history 
of SFW injury in Vietnam without benefit of review of the 
claims file.)  

At the March 1999 examination the veteran similarly reported 
as medical history sustaining SFWs in Vietnam of the right 
upper extremity consisting of the shoulder, arm and elbow 
with numbness in the fingers of the right hand.  

The medical examiner noted that the veteran had been 
evaluated in Neurology in October 1998 and that the results 
of an electromyography (EMG) and nerve conduction velocity 
test (NCV) were consistent with ulnar nerve neuropathy of the 
right forearm secondary to shrapnel wound of the right elbow.  

Following an objective evaluation the medical examiner 
continued the diagnosis of shrapnel wound of the right arm, 
right elbow and right anterior shoulder with right elbow pain 
and ulnar nerve neuropathy with hand weakness on the right 
secondary to shrapnel wound of the right elbow by history.  

An April 2000 VA joint examination by the same staff 
physician without benefit of review of the veteran's claims 
file resulted in the continuation of the diagnosis of SFWs of 
the right shoulder, right arm and right elbow.  



A follow-up April 2000 VA spine examination report shows that 
the same medical examiner was for the first time afforded the 
opportunity to review of the veteran's claims file and 
related medical chart.  As noted the medical examiner also 
had conducted the April 2000 joint examination, and the 
earlier March 1999 VA orthopedic examination.  Also, he was 
the staff physician noted in previous pertinent evaluations.  
He indicated that he was requested to offer an opinion with 
respect to the claim of service connection for SFWs of the 
right upper extremity.

The medical examiner noted as medical history that in 1983 
the veteran underwent disk surgery for cervical disk disease.  
He was noted to have complained of pain on neck movement and 
stiffness.  He also complained of numbness of the fourth and 
fifth fingers on the right and occasional weakness in the 
right hand.  He had radiating pain from the cervical spine to 
the right upper extremity.  Following objective evaluation 
the medical examiner noted a diagnosis of cervical disk 
surgery with cervical radiculopathy, C5-C6 nerve root 
distribution numbness secondary to disk disease of the neck.  

Also, the medical examiner opined that the x-rays and 
physical findings noted on examinations failed to correlate 
with any shrapnel wounds to the right upper extremity.  He 
noted that the veteran's x-rays of the right shoulder and 
elbow were unremarkable.  

In August 2002 the veteran's representative provided oral 
testimony on his behalf before the undersigned Member of the 
Board of Veterans' Appeals (Board) sitting at the RO.  The 
veteran was unable to attend the hearing for good cause.  The 
transcript has been associated with the claims file.  The 
representative essentially recounted the veteran's history of 
SFWs of the right upper extremity to active service.  He also 
argued that the veteran's service-connected PTSD preclude him 
from gainful employment.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303 (2001). 

If a veteran served continuously for ninety (90) or more days 
during a period of war and a psychosis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, that condition may 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 and Supp. 2002); 38 C.F.R. §§ 
3.307, 3.309 (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  



If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2001).  See Savage v. Gober, 10 Vet. App. 488 
(1997). 

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. 1154(b); 38 C.F.R. 
3.303(a), 3.304.

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. 1154(b); 38 C.F.R. 
3.303(a), 3.304.  Collette v. Brown, 82nd F.3d, 389 (Fed. 
Cir. 1996). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002). 

Analysis
Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom. Morton v. Gober , 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law. 

During the course of the appeal the veteran gave testimony 
before a hearing officer at the RO in May 1998.  In August 
2002 the veteran's representative provided oral testimony on 
his behalf before the undersigned Member of the Board of 
Veterans' Appeals sitting at the RO.  The veteran was unable 
to attend the hearing for medical reasons.  The hearing 
transcripts have been associated with the claims file. 

At the May 1998 hearing the veteran referred to possible 
outstanding private treatment records dating between 
approximately 1977 and 1983 from Drs. W. and S., which might 
help his claim.  T-7-9.  In a follow-up May 1998 letter to 
the veteran, the RO requested that he provide additional 
detailed information pertaining to treatment by Drs. W. and 
S., and to complete enclosed release forms to obtain such 
records.  The veteran never responded to the RO's request.  

The Board reminds the veteran that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

Importantly, such remote private medical evidence would have 
no probative impact in this case in light of the recent VA 
orthopedic examination with medical opinion in April 2000.

The record shows that the veteran was given notice of the 
information/medical evidence necessary to substantiate his 
claim.  

Moreover, in April 2000 the RO afforded a the veteran a 
special orthopedic examination with medical opinion with 
respect to his claim of entitlement to service connection for 
chronic residuals of SFWs of the right shoulder, arm and 
elbow with arthritis.  Such examination was in addition to 
the multiple examinations already of record.  The Board 
points out that the issues of entitlement to service 
connection for residuals of SFWs of the cervical spine and to 
a TDIU are under separate development and topics of a future 
decision.  

The record presently consists of service medical records and 
postservice VA clinical records with special orthopedic, 
neurologic, muscle and scar examination reports.  The 
extensive record provides a complete basis for determining 
the issue on appeal. 

In its rating decision, statement of the case, hearings at 
the RO and associated correspondence, the RO in the aggregate 
essentially notified the appellant which portion of the 
evidence was to be submitted by him and which was to be 
provided by VA consistent with section 5103A.  VA in effect 
indicated to the appellant that VA would obtain records for 
him which he adequately identified and authorized for 
release.  Therefore, such notification to the appellant 
satisfies the requirement that VA advise the appellant as to 
which evidence, if any, he is to submit, and which VA will 
obtain.  38 U.S.C.A. § 5103(a) (West Supp. 2002); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In light of the above, it is concluded that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him as well as authorized by 
him to be obtained. 

Although the RO denied the claim on the basis that it was not 
well grounded, the Board has found that there is no prejudice 
to the veteran resulting from the difference in the basis for 
the denial by the RO and the Board, and remand of the issue 
is not warranted.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In sum, the Board has been afforded the opportunity 
to apply the VCAA pursuant to the new implementing 
regulations and the CAVC's recent interpretations of the law. 

There is no useful purpose in remanding the issue decided 
below.  Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.


Service Connection

The Board notes that the mainstay of the veteran's argument 
is that as a result of a SFWs in Vietnam he incurred a 
disability of the right upper extremity; more specifically, 
the right shoulder, arm and elbow with arthritis. 

The Board recognizes that the veteran without question 
rendered difficult and honorable combat service and his award 
of the Purple Heart shows some wound was incurred in service.  
His assertions of a right upper extremity disability incurred 
as a result of SFWs in combat service are certainly 
consistent with the circumstances, conditions, or hardships 
of combat service.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) concerning veterans engaged in combat with the 
enemy apply.

The United States Court for the Federal Circuit (CAFC) 
examined 38 U.S.C.A. 
§ 1154(b) in Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
The CAFC found that 38 U.S.C.A. § 1154(b) did not create a 
statutory presumption that a combat veteran's alleged disease 
or injury was service-connected, but it lightened the burden 
of a veteran who seeks benefits for an allegedly service-
connected disease or injury.  The statute sets forth a three-
step sequential analysis that must be undertaken when a 
combat veteran seeks benefits under the method of proof 
provided by the statute.  

First, it must be determined whether there is "satisfactory 
lay or other evidence of service incurrence or aggravation of 
such disease or injury."  Second, it must be determined 
whether the evidence is "consistent with the circumstances, 
conditions, or hardships of such service."  

If these two inquiries are met, the Secretary "shall accept" 
the veteran's evidence as "sufficient proof of service-
connection," even if no official record of such incurrence 
exists.  Thus, if a veteran satisfies both of these inquiries 
mandated by statute, a factual presumption arises that the 
alleged injury or disease is service-connected.

The CAFC then stated that this presumption is rebuttable.  VA 
may rebut the presumption by presenting "clear and convincing 
evidence to the contrary."  The CAFC found that satisfactory 
evidence means credible evidence and if a veteran produces 
credible evidence that would allow a reasonable fact-finder 
to conclude that the alleged injury or disease was incurred 
in combat, there is satisfactory evidence to satisfy the 
first requirement of 38 U.S.C.A. § 1154(b).  

In addition, the CAFC found that the second inquiry did not 
require the weighing of the veteran's evidence with contrary 
evidence.  It is only at the third step (if the VA seeks to 
rebut the presumption of service connection) that evidence 
contrary to the veteran's claim of service connection comes 
into play.

At this stage, evidence to the contrary must be considered. 
The veteran's service medical records including a March 1970 
physical examination report for separation from active duty 
are silent for residuals of SFWs of the right upper extremity 
with arthritis.  Musculoskeletal, neurologic and skin 
evaluations of the right upper extremity were normal.  The 
veteran denied having any right upper extremity problems at 
service separation examination.

Significantly, the Board notes that the postservice evidence 
of right upper extremity symptoms, variously diagnosed, first 
manifested at the time of the veteran's treatment for 
herniated disc of cervical spine, in the early to mid 1980's, 
many years following separation from active service.  
Accordingly, there is no evidence of arthritis of the right 
upper extremity disabling to a compensable degree during the 
first post service year.

Also, the Board is cognizant of the fact that multiple VA 
clinical records reflect orthopedic, neurologic, muscle and 
skin evaluations undertaken by the same VA staff physician 
during the 1990's and in April 2000, all without apparent 
benefit of review of the veteran's claims file, and 
reflecting the continuation of the diagnosis of right 
shoulder, arm and elbow disability manifested by weakness and 
neurologic deficit secondary to SFWs in service, based on the 
veteran's reported history.  

In this regard the Board notes that a diagnosis or opinion by 
a medical professional is not conclusive, and is not entitled 
to absolute deference.  The CAVC has provided extensive 
guidance for weighing medical evidence.  A medical opinion 
based upon an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  The probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).

Importantly, the Board points out that when the same VA staff 
physician last examined the veteran at a separate orthopedic 
examination in April 2000, with benefit of review of the 
veteran's claims file and medical chart, he stated that he 
was requested to offer an opinion on the identification of 
residuals of SFWs of the right upper extremity.  

Following a complete review of the claims file with the 
current examination findings, the medical examiner opined 
that the x-rays and objective findings of record failed to 
demonstrate evidence of residuals of SFWs of the right upper 
extremity with arthritis thereby correcting earlier diagnoses 
entered by him based solely on the veteran's history and 
without factual support.  

Therefore, the Board cannot accept, the earlier reported 
diagnoses merely referring to residuals of SFWs of the right 
shoulder, arm and elbow solely based on history as provided 
by the veteran, especially in the absence of supporting 
objective findings including X-rays.  Such diagnosis based on 
history is not competent medical evidence of an etiologic 
relationship or nexus between any current right upper 
extremity disability and SFWs in service.

The Board notes that even if the veteran incurred SFWs of the 
right upper extremity in active service, without conceding 
such matter, chronic residuals of SFWs of the right upper 
extremity are not currently shown.  

The record is without any contradicting competent medical 
evidence or opinion based on a review of the veteran's claims 
file and related medical chart as opposed to medical history, 
alone. 

Rather, the competent medical evidence tends to suggest that 
the veteran's right upper extremity symptoms as first shown 
in the early to mid 1980's are primarily manifestations of 
underlying cervical spine disc pathology as opposed to any 
identifiable disability of the right upper extremity with 
nexus to active service.  

The Board reiterates that the separate issue of entitlement 
to service connection for residuals of SFWs of the cervical 
spine to include right upper extremity manifestations is 
undergoing additional development and will be the subject of 
a future decision.  Neither the veteran nor his 
representative are shown to be qualified to render a medical 
diagnosis or opinion.  Hence, their views as to the etiology 
of the veteran's right upper extremity symptoms are 
specifically contradicted by the competent medical evidence 
of record cited above.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of SFWs of 
the right shoulder, arm and elbow with arthritis.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for residuals of SFWs of 
the right shoulder, arm and elbow with arthritis is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

